Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 3 has been cancelled.

Response to Arguments
Applicant’s arguments, see Remarks 12/07/2021 with respect to rejections of claims 1, 4-5, 10, 13, 18-19 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 4-5, 10, 13, 18-19 and 20 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614